Citation Nr: 0817105	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-35 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by which the RO denied 
service connection for the benefit sought herein.

In April 2008, the veteran testified at a hearing before the 
undersigned at the RO.  


FINDING OF FACT

The available evidence is in relative equipoise as to whether 
the veteran's currently-diagnosed bilateral hearing loss had 
its onset during active duty service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his bilateral hearing loss was incurred in active wartime 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.
Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2007).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

Discussion

Preliminarily, the Board observes that the veteran served in 
Vietnam and is the recipient of a Combat Action Ribbon and 
that the service medical records do not include complaints or 
diagnoses of hearing loss.

On June 1973 VA medical examination, the veteran did not list 
hearing loss as one of his present medical complaints.

On October 2005 VA audiologic examination, the veteran 
reported difficulty hearing the television for at least two 
years.  He denied a history of otologic disease or a family 
history of hearing loss.  The veteran indicated that he 
served as a machinist's mate and was frequently in the 
vicinity of machine guns and other gunfire and that he saw 
combat in Vietnam.  After leaving service, he reported a 25-
year history in the construction industry.  The Board notes 
that he failed to specify that he was an electrician.  On 
examination, audiometric results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
55
LEFT
30
30
30
40
60

Speech recognition was 100 percent bilaterally.  

The examiner diagnosed mild-to-moderate primarily high 
frequency sensorineural hearing loss bilaterally and opined 
that it was unlikely that bilateral hearing loss was related 
to in-service noise trauma because the veteran indicated that 
hearing loss did not begin until five years prior and due to 
the veteran's history of noise exposure following service.  
The examiner indicated that relating the veteran's hearing 
loss to service would entail "mere speculation" because 
there were no other post-service audiologic test results and 
because the veteran worked in a high noise environment after 
service and did not notice a problem with his hearing until 
recent times.

The veteran submitted a February 2006 opinion of a private 
clinical audiologist to whom he described a history of noise 
exposure in service when stationed upon a missile destroyer 
without the benefit of hearing protection.  He also stated 
that he worked in the construction field for 25 years as an 
electrician and customer service representative and indicated 
that these activities did not entail noise exposure.  The 
audiologist explained that the type of noise to which the 
veteran was exposed in service was of the kind demonstrated 
to produce noise-induced hearing loss in the majority of 
people.  She also cited the military's current policy of 
issuing hearing protection to those in an environment 
producing similar noise levels.  She asserted that it was 
"highly likely" that the veteran sustained some hearing 
loss in service due to excessive noise exposure and explained 
that hearing loss could become progressive and cumulative and 
once incurred, further hearing damage was more easily 
sustained.  She asserted that the precise amount of hearing 
loss attributable to service could not be ascertained due to 
the lack of contemporaneous documentation, but she concluded 
that, at the very least, the veteran's initial hearing damage 
occurred in service.

At his April 2008 hearing before the undersigned, the veteran 
again indicated that he was exposed to excessive noise during 
combat service in Vietnam and that his post-service 
occupation as an electrician did not entail noise exposure.  
He further indicated that he noticed ringing in the ears 
during service but was told that it was a normal result of 
noise exposure and that hearing difficulties became more 
pronounced as the years progressed.

Discussion

At the outset, the Board observes that the veteran suffers 
from bilateral hearing loss within the meaning of VA law and 
regulations.  38 C.F.R. § 3.385.

The Board must accept the veteran's allegations regarding 
excessive noise exposure in service due to his combat service 
and exposure to the noise of weaponry at that time and in 
light of the absence of any evidence to the contrary.  
38 U.S.C.A. § 1154.  Although there is no rebuttable 
presumption as to the accuracy of the veteran's allegations 
regarding noise exposure in the post-service years, the Board 
finds no reason to discredit the veteran's assertions that 
his professional environment as an electrician and customer 
service representative did not involve material noise 
exposure.

The record contains two conflicting professional opinions 
regarding the etiology of the veteran's bilateral hearing 
loss.  The VA medical opinion is not favorable, as it 
indicates in essence that a finding of a nexus between 
current hearing loss and service would require speculation.  
Indeed, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

The opinion of the private clinical audiologist, which is 
based upon the facts the Board has deemed credible, reflects 
a different conclusion.  It indicates that the type of noise 
to which the veteran was exposed in service would likely be 
the initial, if not the entire, cause of hearing loss.  This 
opinion is well reasoned and provided by a professional 
qualified to provide opinions regarding the etiology of 
hearing loss.

The Board is faced with two essentially contradictory 
opinions regarding the etiology of the veteran's current 
hearing loss provided by two qualified professionals.  The 
Board finds no reason to accord more weight to one opinion 
over the other.  Hence, the evidence regarding the etiology 
of the veteran's bilateral hearing loss is at least in 
relative equipoise.  In such situations, the veteran must 
prevail.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  Thus, because the favorable audiologic opinion 
reflects a nexus between presently diagnosed bilateral 
hearing loss and service, service connection for bilateral 
hearing loss is granted.  38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


